Case 1:18-cv-00588-LPS Document 213 Filed 04/16/19 Page 1 of 25 PageID #: 11760




                                          REDACTED
Case 1:18-cv-00588-LPS Document 213 Filed 04/16/19 Page 2 of 25 PageID #: 11761
Case 1:18-cv-00588-LPS Document 213 Filed 04/16/19 Page 3 of 25 PageID #: 11762
Case 1:18-cv-00588-LPS Document 213 Filed 04/16/19 Page 4 of 25 PageID #: 11763
Case 1:18-cv-00588-LPS Document 213 Filed 04/16/19 Page 5 of 25 PageID #: 11764
Case 1:18-cv-00588-LPS Document 213 Filed 04/16/19 Page 6 of 25 PageID #: 11765
Case 1:18-cv-00588-LPS Document 213 Filed 04/16/19 Page 7 of 25 PageID #: 11766
Case 1:18-cv-00588-LPS Document 213 Filed 04/16/19 Page 8 of 25 PageID #: 11767
Case 1:18-cv-00588-LPS Document 213 Filed 04/16/19 Page 9 of 25 PageID #: 11768
Case 1:18-cv-00588-LPS Document 213 Filed 04/16/19 Page 10 of 25 PageID #: 11769
Case 1:18-cv-00588-LPS Document 213 Filed 04/16/19 Page 11 of 25 PageID #: 11770
Case 1:18-cv-00588-LPS Document 213 Filed 04/16/19 Page 12 of 25 PageID #: 11771
Case 1:18-cv-00588-LPS Document 213 Filed 04/16/19 Page 13 of 25 PageID #: 11772
Case 1:18-cv-00588-LPS Document 213 Filed 04/16/19 Page 14 of 25 PageID #: 11773
Case 1:18-cv-00588-LPS Document 213 Filed 04/16/19 Page 15 of 25 PageID #: 11774
Case 1:18-cv-00588-LPS Document 213 Filed 04/16/19 Page 16 of 25 PageID #: 11775
Case 1:18-cv-00588-LPS Document 213 Filed 04/16/19 Page 17 of 25 PageID #: 11776
Case 1:18-cv-00588-LPS Document 213 Filed 04/16/19 Page 18 of 25 PageID #: 11777
Case 1:18-cv-00588-LPS Document 213 Filed 04/16/19 Page 19 of 25 PageID #: 11778
Case 1:18-cv-00588-LPS Document 213 Filed 04/16/19 Page 20 of 25 PageID #: 11779
Case 1:18-cv-00588-LPS Document 213 Filed 04/16/19 Page 21 of 25 PageID #: 11780
Case 1:18-cv-00588-LPS Document 213 Filed 04/16/19 Page 22 of 25 PageID #: 11781
Case 1:18-cv-00588-LPS Document 213 Filed 04/16/19 Page 23 of 25 PageID #: 11782
Case 1:18-cv-00588-LPS Document 213 Filed 04/16/19 Page 24 of 25 PageID #: 11783
Case 1:18-cv-00588-LPS Document 213 Filed 04/16/19 Page 25 of 25 PageID #: 11784
